Citation Nr: 0334938	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-11 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hearing loss, to include entitlement to an 
extraschedular rating.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
December 1966 and from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for hearing loss, with assignment of a 10 
percent disability rating.

In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In January 2001, this case was 
remanded for additional development.  

The Board must address all issues reasonably raised from a 
liberal reading of the evidence associated with the claims 
file.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  Of record 
is an August 2000 VA treatment note showing a diagnosis of 
post-traumatic stress disorder (PTSD) with a history of the 
veteran serving in Vietnam.  The RO should take appropriate 
action with respect to this information on remand.  

REMAND

During the pendency of the veteran's appeal, the Board notes 
that the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  

In the prior January 2001 remand decision, the Board directed 
the RO to, among other things, provide the veteran with the 
required VCAA notice with respect to his hearing loss rating 
claim.  In February 2002, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  This notice letter, however, was defective in 
that it incorrectly notified the veteran what information and 
evidence is needed to substantiate a claim for service 
connection, whereas his current claim involves a claim for a 
higher rating of an already service-connected disability.  
Accordingly, this case must be remanded in order for the RO 
to provide the veteran with a proper notice as required by 
law.  See Stegall v. West, 11 Vet.App. 268 (1998) (the Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), with respect to the 
rating of the veteran's service-connected 
hearing loss disability is completed.  In 
particular, the RO should ensure that all 
notice obligations are fully satisfied in 
accordance with the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent and law.  In the notice the RO 
should specifically address what 
information and evidence the veteran needs 
to submit to support both his claim for a 
higher initial rating, as well as for an 
extraschedular rating.  

2.  The RO should contact the veteran and 
ask if he is now ready to report for a VA 
hearing/audiology examination.  If the 
veteran responds in the affirmative, a VA 
hearing/audiology examination should be 
scheduled.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board after the appropriate period 
of time or a response has been received, 
whichever occurs first.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


